Title: To Alexander Hamilton from Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard, 24 February 1794
From: Willink, Wilhem,Willink, Jan,Van Staphorst, Nicholaas,Van Staphorst, Jacob,Hubbard, Nicholas
To: Hamilton, Alexander



[Amsterdam] 24 February 1794.
Sir!

We had the pleasure to address you our last respects the 4th Instant, and have now to acknowledge Receipt of the Triplicate of your esteemed favor of 26 November last, Original and Duplicate of which have not yet reached us.
We have advice of the Bank of the United States having drawn upon us a Bill for one hundred Thousand Guilders to the order of Mr. Samuel Meredith Treasurer of the United States. But the remittance of it is not come to our hands, neither have We received from the Bank any the least Information, of the provisional Arrangement you acquaint us to have made with that Institution, for securing payment of the Interests due here by the United States up to the first proximo inclusive: Such delays in the Arrival of Letters, evince most forcibly, the propriety of making early provision for the engagements of the United States falling due here, and of sending us by every opportunity, during the War, Copies of all interesting Communications You may have to make unto us; It affords us at same time an additional reason to the numerous Ones We before had, to be highly pleased at our success in the New Loan We opened the 1st ultimo.
Inclosed We hand You Copy of the Account Current of the United States with us between the 1st of February and the 30th of March last, and of the Letter in which We originally transmitted same to You.
We are respectfully   Sir!   Your most ob. hb. Servants

William & Jan Willink
N & J Van Staphorst & Hubbard
Alexr. Hamilton Esqr.

